      Case 2:21-cv-03677-FLA-MAR Document 16 Filed 07/29/21 Page 1 of 1 Page ID #:101
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Howard King/John Snow
 King, Holmes, Paterno & Soriano, LLP
 1900 Avenue of the Stars, 25th Floor, Los Angeles, CA 90067
 Tel: (310) 282-8989




 ATTORNEY(S) FOR:     Defendant Brian Warner
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
ESMÉ BIANCO,
                                                                                                2:21-cv-3677-FLA-MAR
                                                              Plaintiff(s),
                                     v.

BRIAN WARNER a/k/a MARILYN MANSON;                                                           CERTIFICATION AND NOTICE
MARILYN MANSON RECORDS, INC.                                                                   OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                           DEFENDANT BRIAN WARNER
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                   CONNECTION / INTEREST
ESMÉ BIANCO                                                                   PLAINTIFF
BRIAN WARNER                                                                  DEFENDANT
MARILYN MANSON RECORDS, INC.                                                  DEFENDANT




         July 29, 2021                                     /s/ Howard E. King
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                            BRIAN WARNER



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
